Fourth Court of Appeals
                                           San Antonio, Texas
                                                   April 14, 2021

                                               No. 04-21-00139-CR

                                               Elidoro MUNGUIA,
                                                    Appellant

                                                           v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020CR6173
                            Honorable Raymond Angelini, Judge Presiding


                                                  ORDER

       The trial court imposed sentence in the underlying cause on October 30, 2020. Because
appellant did not file a motion for new trial, the notice of appeal was due by November 30, 2020.
TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due by
December 14, 2020. See id. R. 26.3. Appellant filed a notice of appeal on April 5, 2021, but
appellant did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id.

       Having reviewed the record, it appears that the notice of appeal was untimely filed, and
no motion for extension of time was filed. We therefore ORDER appellant to show cause in
writing why this appeal should not be dismissed for lack of jurisdiction by May 14, 2021.1 See

1
  We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-
time appeal from final felony conviction may be sought by filing a writ of habeas corpus
pursuant to article 11.07 of the Texas Code of Criminal Procedure).




                                                               _________________________________
                                                               Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2021.



                                                               ___________________________________
                                                               MICHAEL A. CRUZ, Clerk of Court




certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).